 Case 1:19-cr-20441-RS Document 1 Entered on FLSD Docket 07/09/2019 Page 1 of 7
A.)




                           UN ITED STA TES D ISTR ICT CO U R T
                           SO U TH ER N DISTR ICT O F FL O RID A

                                    No. : -           -      4 5 6 eeer'a

  U N ITED STA TE S O F AM E RICA

  V.

  RAFAEL GM CESQUI,etaI.
        D efendants.
                                    /

                                CR IM INA L C O V ER SH EE T


        D id thism atleroriginate from a m atterpending in the N orthern Region ofthe United
        States Attorney'sO ffice priorto October 14,2003?           Y es X       No

        D id thism atteroriginate from a m atterpending in the CentralRegion ofthe U nited States
        Attorney'sO ffice priorto Septem ber 1,2007?            Y es      Y     No


                                            R espectfully subm itted,

                                            A R IA N A FA JAR DO O RSH
                                            UN ITED STA TES ATTO EY


                                     BY :
                                            W A LTER M .N OR.   K
                                            A SSISTAN T U NITED STATES A TTORN EY
                                            Fla.CourtID N o.A 5502189
                                            99 N .E .4th Street
                                            M iam i,Florida 33132-2111
                                            TEL (305)961-9406
                                            walter.norkin@ usdoj.gov
   Case 1:19-cr-20441-RS Document 1 Entered on FLSD Docket 07/09/2019 Page 2 of 7


A0 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                         forthe
                                               SouthernDistrictofFlorida

               United StatesofAmerica
                            V.
                                                                  CaseNo. l'
                                                                           .19-m y - Jgo-/q firrerrq
             RAFAEL GRACESQUI,etaI.




                                                CRIM INAL COM PLAINT

         1,thecomplainantinthiscase,statethatthe following istrue tothebestofmy knowledgeand belief.
Onoraboutthedatets)of Februaw 4,2019toJuly3,2019, inthecountyof                           Miami-Dade         inthe
   Southern    Districtof     Florida      ,thedefendantts)violated:
          CodeSection                                               OffenseDescrlption
Title 21,United States Code,               Conspiracyto Im pod Cocaine
Secti ons952 and 963




         Thiscrim inalcomplaintisbased on thesefacts'
                                                    .
SEE ATTACHED A FFIDAVIT.




         V Continuedontheattachedsheet.


                                                                                 Complai      ' l ature

                                                                              W illiam M arrero,S/A ,HSl
                                                                                 Pri      nameand title

Swonztobeforeme and signed in my presence.


D ate:         07/05/2019
                                                                                         gessignature

City and state:                      Miami,Florida                       J   line Becerra,U.S.M a istrate Jud e
                                                                                 Printed nameandtitle
Case 1:19-cr-20441-RS Document 1 Entered on FLSD Docket 07/09/2019 Page 3 of 7



                  AFFID AV IT IN SU PPO R T O F CR IM IN AL CO M PLA IN T

       YolzrA ftiant,W illiam M arrero,being firstduly sw orn,deposes and states asfollow s:

                                        BA C K G R O UN D

              I am a Special A gent w ith the U nited States D epartm ent of H om eland Security,

lmmigration and CustomsEnforcement,Homeland Security lnvestigations((tHS1''). 1have been
employed with whatwasform erly known as U.S.Custom s Service since November 2001. lam

currently assigned to H S1's M arine Sm uggling Group,SAC M inm i. M y duties include conducting

crim inalinvestigations involving violationsofa variety offederallaws,including the im portation of

illegalnarcotics into the U nited States and possession ofcontrolled substances.M y training includes

the com pletion ofthe Crim inallnvestigative Training Program foragentsofthe Treasury D epartm ent

and the Custom s Enforcem entBasic School.

              As a Special A gent with H SI, 1 have conducted and participated in num erous

investigations related to narcotics sm uggling,bulk cash sm uggling,m oney latm dering,and hum an

trafficking. lam the lead case agentforthis investigation.

              This Affidavit is in supportof a Crim inalCom plaintthat charges defendants R afael

GRACESQUI, Luis Carlos M ELEN D EZ, Garibaldo PA U LIN O , Gregorio M ARTINEZ, Joel
M OREN O RO SA RIO and Francisco M OR EL w ith conspiracy to im portof cocaine into the U nited

States,in violationoftitle21,UnitedStatesCode,Sections952(a)and963.
       4.     Thestatementsin thisAffidavitarebasedupon my (i)trainingandexperienceasan
HSIagent;(ii)personalobservationsandknowledgegainedduringthisinvestigation-
                                                                          ,(iii)discussions
CBP personnel;and (iv)conversationswith other1aw enforcementagentswho participated in the
investigation. l have not included in this A ffidavit each and every fact know to m e or other law

enforcem ent personnel about this investigation. Rather, 1 have included only the facts that are

sufficientto establish probable cause forthe above-m entioned offense.
Case 1:19-cr-20441-RS Document 1 Entered on FLSD Docket 07/09/2019 Page 4 of 7




                                       PR O BA BLE C AU SE

               ThevessellûseaHunter''(hereinafterreferencedasESTARGET VESSEL'')7a198654'
Bertram ,firstbecom e known to 1aw enforcem entin 2018,w hen anothervesselw as seized w ith over

300 kilogram sofcocaineon board.Thatothervesselim ported cocaine from theD om inican Republic

and oneofthecrew mem berswho wasarrested during thatseizuresubsequently cooperatedwith law

enforcement(hereinafterreferencedasûtCW l'').CW 1infonnedthattheTARGET VESSELwasalso
being used to sm uggle large quantities of cocaine from the D om inican Republic to M iam iand Fort

Lauderdale. A ccording to CW I,the cocaine w as concealed w ithin hidden com partm ents near the

TAR GET V ESSEL'S engines. Based on that infonnation, law enforcem ent began conducting

surveillance ofthe TA RG ET V ESSEL.

       6.     O n or about February 4,2019,law enforcem ent observed the TA RG ET V ESSEL

arrive atthe H allofFam e M arina located at435 Seabreeze Blvd.,FortLauderdale,Florida. Upon

arrival,one of the TA R GET VESSEL'S three crew m em bers com pleted a dockage agreem entw ith

the m arina and requested assistance w ith reporting the vessel's arrival to U .S. im m igration and

custom s officials. The TA RGET V ESSEL arrived atthe m arina flying the internationalsignalflag

Quebec,which isflown byvesselsarrivingfrom foreign ports.Theflag signalsthatthevesseland
hercrew are free ofquarantinable disease,and requestsboarding and inspection by PortState Control

and Custom s,fordutiable goodsor contraband.

              A ccording to dockage receipts associated w ith the TA RGET V ESSEL'SFebruary 4,

2019 arrival,an individualnam ed çûlkafael,''w ho listed a series oftelephone num bersassociated w ith

the Dom inican R epublic on the paperwork, served as the TA RG ET V ESSEL'S m aster when the

TA RGET V ESSEL arrived atthe m arina. Recordscheckson the listed telephone num bersindicated

thatoneofthosephonenumbershadbeenlistedonaU.S.visaapplicationforRafaelGRACESQUI.
Case 1:19-cr-20441-RS Document 1 Entered on FLSD Docket 07/09/2019 Page 5 of 7


       8.     According to infonnation provided by m arina staff interview ed by law enforcem ent

oftk ers,on M ay 21,2019,one ofthe sam e individuals thatm etw ith m arina staffin February 2019,

returned to the m arina and explained thathe w ould be m oving the TA RG ET V ESSEL to a m arina

nearA ventura on the w eekend ofJune 1,20l9.

       9.     On June 13,2019,GRACESQUIarrived in theU.S.atM iamilnternationalAirport
from theDominicanRepublic.TravelrecordsindicatedthatGRACESQUIwastravellingwithJoel
M OREN O RO SA RIO . D tlring routine im m igration questioning,M OR EN O RO SA RIO told U .S.

CustomsandBorderProtection officersthathetravelledtotheU.S.with GRACESQUItocheckthe
conditionoftheTARGET VESSEL.M ORENO ROSARIO alsotoldofficersthatGRACESQUIwas
to sel've as the captain of the TAR GET V ESSEL. A ccording to M O REN O RO SA RIO , if the

TARGET VESSEL wasreadyforsea,M ORENO ROSARIO andGRACESQUIintendedtocrew the
TAR GET V ESSEL from theU .S.back to theD om inican R epublic.Based on m y training,experience

and know ledge ofthisinvestigation,including interview sw ith m arina staff,Ibelieve thatM O REN O

RO SARIO w asa crew m em beronboardtheTA RG ET V ESSEL w hentheTAR GET V ESSEL arrived

in the U .S.on oraboutFebnlary 4,2019.

       10.    O n June 15,20l9,law enforcem entofticers conducting surveillance on the

TAR GET V ESSEL determ ined thatitdeparted H allofFam e M arina and confinned on June 16,

2019,thatthe TA RGET V ESSEL w asm oored atthe M iam iBeach M arina in M iam iB each,

Florida. Law enforcem entofficers continued to m onitorthe TA RG ET VESSEL and learned that

the follow ing day the TA RGET V ESSEL departed the m arina. Thereafter,lateron June 17,2019,

the TARG ET V ESSEL w as observed refueling in N assau,Baham as.

              The TA RG ET V ESSEL wastracked as itm oved in intem ationalw aters to an area

offthe coastofthe D om inican Republic. The TA RG ET V ESSEL rem ained in thatgeneralarea for

approxim ately nineteen hoursbefore eventually heading back tow ards M iam i,Florida.
Case 1:19-cr-20441-RS Document 1 Entered on FLSD Docket 07/09/2019 Page 6 of 7



               On July 3,2018,the TAR GET V ESSEL w as observed heading tow ardsFort

Lauderdale and laterentering Hillsboro inletand continuing through the FortLauderdale lntercostal

W aterwayCû1CW '')southbound.Forthenexttwohours,theTARGET VESSEL appearedtobe
conducting counter-surveillance m aneuvers,going in and outofvarious inlets. The vesselthen

docked on 1611 S.E.8th Street, FortLauderdale,Florida,where law enforcem entofticers

established surveillance. Atthistim e,the sun had notsetand agents w ere able to have a clearview

ofevents. Severalindividualscould be seen entering and exiting the TAR G ET V ESSEL num erous

tim es. H ow ever,itw asnotuntilapproxim ately 9:00 p.m .,in the dark ofnight,thatagents observed

item sbeing off-loaded from the TA RG ET V ESSEL. Specifically,law enforcem entofticerssaw a

large w hite coolerbeing off-loaded from the TA RG ET V ESSEL and broughtinside the house. A t

thattim e,agentsdecided to approach the TA RGET V ESSEL and house and,in m oving tow ard the

TAR GET V ESSEL and house,loudly announced theirpresence,including the use oftlashing

lights,sirens and uniform ed officers. Upon hearing the sirens,and seeing flashing lights and police

presence,severalindividualsw ere observed fleeing.

              Three individualsw ere detained inside the TA RG ET V ESSEL:LuisCarlos

M ELEN D EZ,Garibaldo PA U LIN O and Gregorio M A RTIN EZ. M A RTIN EZ w asdetained

attemptingtojumpintothewater.PAULINO washidinginsideoneoftheboat'sbedrooms,while
M ELEN D EZ w as in detained in the com m on area ofthe boat. D uring the search ofthe vessel

approxim ately 300 kilogram sofbricks w ith w hatappeared to be cocaine w ere found inside the

TA RGET V ESSEL. M ostofthe bricksw ere inside duffle bagsand coolers in the com m on area.

N otably,approxim ately 50 bricksofw hatappeared to be cocaine w ere found spread outon the

floor,in plain sight,ofthe com m on area. Francisco M OREL and JoelM O REN O RO SAR IO w ere

both werefoundinsidethehouse,whileRafaelGRACESQUIwasfoundhidingunderavehicle.
Case 1:19-cr-20441-RS Document 1 Entered on FLSD Docket 07/09/2019 Page 7 of 7



        14.    A field testw asconducted ofthe bricks and tested positive for cocaine.

GRACESQUIwaspresentedwithM irandawarnings,whichhewaived.GRACESQUIstatedthat
hehadbeengivencoordinatesbyanunidentitied subjecttopickupthenarcoticsintheDominican
Republicandtransportthem totheU.S.GRACESQUIalsostatedthatafterthearrivaltotheU.S.,
he w assupposed to contactanotherperson and thatthatperson w ould give him the destination

address forthe cocaine.

                                              C O N CL U SIO N

               Based upon m y training and experience as supported by the facts in this affidavit,1

respectfully subm itthatthere is probable cause to believe thatbetw een February 4 and July 3,2019,

w ithin the SpecialM aritim e and TerritorialJurisdiction ofthe U nited States and within M iam i-D ade

County, in the Southern District of Florida, defendants Rafael GRACESQUI, Luis Carlos
M ELEN DEZ, G aribaldo PAU LIN O , G regorio M A RTIN EZ, Joel M O REN O RO SAR IO and

Francisco M O REL did know ingly and intentionally conspire to im portinto the U nited Statesfrom a

place outside thereof,a schedule ll-controlled substance,thatis,a m ixture and substance containing

a detectable am ountofcocaine,in violation ofTitle 21,U nited StatesCode,Sections 952 and 963.

       FU RTH ER A FFIAN T SAY ETH N A U GH T.

                                                      Respectfully subm i    ,
                                                                    z.m'
                                                                    y




                                                         LLIA M M A         0 ,SPECIAL A GEN T
                                                      United StatesDepartm entofH omeland Security
                                                      H om eland Security lnvestigations


Subscrib      d sw o      before m e
ont ' j.th da fJ ly 019.



THE HONO         LE JACQUELINE BECERM
UN ITED S       ES M A GISTR ATE JUD GE
                                                  5
